Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 11-16 in the reply filed on October 10th, 2022 is acknowledged. Claims 7 and 18 have been cancelled. New Claims 21-22 have been added. Non-elected invention of Group I and III, claims 1-6, 8-10, 17 and 19-22 have been withdrawn.  Claims 1-6, 7-17 and 19-22 are pending.
Action on merits of Group II, claims 11-16 as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 09th, 2021 has been considered by the examiner.

Drawings
The drawings filed on 08/09/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2014/0131813, hereinafter as Liaw ‘813) in view of Cheng (US 2014/0145248, hereinafter as Cheng ‘248).
Regarding Claim 11, Liaw ‘813 teaches a memory structure, comprising: a first Static Random Access Memory (SRAM) cell comprising”
a first fin-shaped vertical stack (Fig. 5B, (411); [0045]) over a first p-type well (543; [0052]), a second fin-shaped vertical stack (Fig. 5B, (415); [0045]) over an n-type well (541; [0052]) adjacent the first p-type well, a third fin-shaped vertical stack (Fig. 5B, (417); [0045]) over the n-type well (541), a fourth fin-shaped vertical stack (Fig. 5B, (413); [0045]) over a second p-type well (543; [0052]) adjacent the n-type well, a first dielectric fin (Fig. 5B, (523); [0051]) between the first fin-shaped vertical stack and the second fin- shaped vertical stack and a third dielectric fin (Fig. 5B, (525); [0051]) between the third fin-shaped vertical stack and the fourth fin- shaped vertical stack.  
Thus, Liaw ‘813 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a second dielectric fin between the second fin-shaped vertical stack and the third fin-shaped vertical stack”.
However, Cheng ‘248 teaches a dielectric fin (Fig. 6, (606A); [0032]) between the second fin-shaped vertical stack (606B) and the third fin-shaped vertical stack (606B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liaw ‘813 by having a dielectric fin between the second fin-shaped vertical stack and the third fin-shaped vertical stack in order to provide robust isolation, which increases circuit density in SRAM devices (see para. [0048]) as suggested by Cheng ‘248.

Regarding Claim 12, Liaw ‘813 teaches the first dielectric fin (523) is disposed directly over an interface between the first p- type well (543) and the n-type well (541), and wherein the third dielectric fin (525) is disposed directly over an interface between the n-type well (541) and the second p-type well (543) (see Fig. 5B).  

Regarding Claim 13, Liaw ‘813 teaches a fourth dielectric fin (527; [0051]) adjacent to the fourth fin-shaped vertical stack, wherein the fourth dielectric fin (413) is disposed over the second p-type well (543) (see Fig. 5B).  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liaw ‘813 and Cheng ‘248 as applied to claim 13 above, and further in view of Cheng (US 2018/0019316, hereinafter as Cheng ‘316).
Regarding Claim 14, Liaw ‘813 and Cheng ‘248 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the dielectric fins comprise silicon oxycarbide, silicon oxynitride, silicon oxycarbonitride, silicon nitride, aluminum oxide, yittrium oxide, tantalum oxide, titanium oxide, hafnium oxide, or zirconium oxide”.  
	However, Cheng ‘316 teaches the dielectric fins comprise silicon nitride (Fig. 12, (118); [0096]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liaw ‘813 by having the dielectric fins comprise silicon nitride in order to increase the pitch between the vertical fin for compensating for critical dimension limitations of lithographic processes and lithographic mask alignment, for example, that may be used for a fin cut process (see para. [0031]). 
 Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (e.g. silicon oxycarbide, silicon oxynitride, silicon oxycarbonitride, silicon nitride, aluminum oxide, yittrium oxide, tantalum oxide, titanium oxide, hafnium oxide, or zirconium oxide) for the dielectric fins material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select silicon oxycarbide, silicon oxynitride, silicon oxycarbonitride, silicon nitride, aluminum oxide, yittrium oxide, tantalum oxide, titanium oxide, hafnium oxide, or zirconium oxide material for the dielectric fins material in order to enhance dielectric constant for improving robust isolation between fins of SRAM device.




Regarding Claim 15, Liaw ‘813 teaches a second SRAM cell, wherein the second SRAM cell is a mirror image of the first SRAM cell with respect to the fourth dielectric fin (527) (see Fig. 5B).  

Regarding Claim 16, Liaw ‘813 teaches the first SRAM cell and the second SRAM cell share the second p-type well (543) (see Fig. 5B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Ching et al. (US 2019/0067417 A1)			
Hsu et al. (US 2018/0138185 A1)
Liaw (US 2016/0027499 A1)		
Liaw et al. (US 2015/0243667 A1)
Lin et al. (US 2014/0003133 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829